EXHIBIT 1.06

 

EMPLOYMENT AGREEMENT

            This Employment Agreement (this "Agreement"), dated as of January
13, 2005, is entered into by and among Moscow CableCom Corp., a Delaware
corporation (the "Company"), and Warren Mobley ("Executive").

RECITALS

            A.        The Company is a holding company that holds, directly or
indirectly, 100% of the outstanding equity interests of ComCor-TV ("ComCor-TV"),
a company organized in the Russian Federation ("Russia").  ComCor-TV delivers
cable television, high speed data transmission and Internet services to
customers in Moscow, Russia.

            B.         The Company wishes to employ Executive, and Executive
wishes to be employed by the Company, to serve as Chief Executive Officer of the
Company and as Chairman of the Management Board of ComCor-TV, under the terms
and conditions contained herein.

            C.        Pursuant to a separate agreement (the "Option Agreement"),
Executive is being granted options (the "Options") to purchase 406,368 shares of
the Company's common stock.

AGREEMENT

            In consideration of the rights and obligations created hereunder,
the parties hereto hereby agree as follows:

            1.         Term; Position, Duties and Reporting.

                        (a)        Term.  Executive's employment by the Company
will begin on the date of this Agreement (the "Effective Date") and will
continue for a period of three years from the Effective Date, unless earlier
terminated in accordance with Section 4 (as applicable, the "Term").

                        (b)        Position, Duties and Reporting.  Executive
will serve as Chief Executive Officer of the Company and as Chairman of the
Management Board of ComCor-TV.  In his capacity as Chief Executive Officer of
the Company, Executive will devote substantially his full business time, energy,
and ability to the business of the Company, and will have the duties,
responsibilities and authority that the Company's board of directors (the
"Board") has established as of the date hereof, which duties, responsibilities
and authority are customarily required of and given to the chief executive
officer of other companies doing business in Russia.  In his capacity as Chief
Executive Officer of the Company, Executive will perform his duties and
responsibilities at ComCor-TV's offices in Moscow, Russia, and will report
directly to the Board.

            2.         Compensation; Bonus; Benefits.

                        (a)        Salary.  For all services to be provided by
Executive hereunder, and in addition to the Options, Executive will initially
receive during the Term a base annual salary of €175,000.00, payable monthly in
arrears.  Executive's base annual salary will be reviewed by the Board as of
each anniversary of the Effective Date and may be increased as determined by the
Board.  Executive's base annual salary as so increased may not be decreased.

                        (b)        Bonus.  At the end of each year during which
Executive is employed by the Company for any amount of time, for services to be
provided by Executive hereunder, Executive will be eligible to receive a bonus
in cash or in shares of the Company's stock as approved by the Board, subject to
Executive having met such performance targets as the Boardhas established as of
the date hereof or may hereafter establish, in an amount per year between 10%
and 35% of Executive's then-current base annual salary.  Such bonus may be
increased up to an amount equal to 50% of Executive's then-current base annual
salary for outstanding performance, as determined by the Board.  Any bonus
payable pursuant to this Section 2(b) will be paid within 15 days after approval
thereof.

                        (c)        Basic Benefits.

                        (i)         Benefit Plans.  During the Term (and
thereafter in accordance with Section 4), the Company will provide Executive
with the benefits of such insurance plans (including life, medical, dental,
disability, travel and directors and officers insurance), hospitalization plans,
pension contribution plans, 401(k) plans, and other U.S.-based employee benefit
plans (A) as the Company adopts from time to time, (B) as are at least
comparable to those provided to other senior executives of the Company, and
(C) as are at least comparable to those customarily provided to the chief
executive officer of other companies doing business in Russia.  The Company may
provide such benefits directly by having Executive participate in the Company's
benefits plan, or the Company may provide any portion of such benefits by
reimbursing Executive for premiums he pays to acquire such benefits under
private plans agreed upon between Executive and the Company.

                        (ii)        Family Coverage.  During the Term (and
thereafter in accordance with Section 4), Executive's immediate family
(consisting of his spouse or partner and any dependent children) will be fully
covered by the benefits package described in Section 2(c)(i).

                        (iii)       Sick Leave and Vacation.  During the Term,
Executive will be entitled to sick leave and vacation (A) in accordance with the
Company's established policies applicable to other senior executives of the
Company and (B) at least comparable to those customarily provided to the chief
executive officer of other companies doing business in Russia.  In addition, the
Company will provide reasonable paid emergency leave to Executive in the case of
serious injury to Executive or any member of his immediate family or death of
any member of his immediate family.

                        (iv)       Airfare.  During the Term, once per quarter
the Company will promptly pay or reimburse Executive (at Executive's option) for
airfare up to an amount equal to the cost of two business-class round trips
between Moscow, Russia, and the international airport most convenient to Via
Rapino 26, Lido Di Tarquinia, 01061 Lazio, Italy (the "Residence"), as well as
all related rental car or airport transfer expenses.

                        (v)        Automobile.  During the Term, the Company
(A) will provide Executive with an automobile, which will be of an age, make and
model, and will have characteristics and amenities, comparable to automobiles
provided to other senior executives of the Company, if applicable, and at least
comparable to automobiles customarily provided to the chief executive officer of
other companies doing business in Russia, and (B) will promptly pay or (at
Executive's option) reimburse Executive for all expenses related to such
automobile, including fuel, insurance and maintenance.

                        (vi)       Tax Return Preparation and Filing.  For such
period of time as Executive's U.S. (including any applicable state) or foreign
tax returns are affected by this Agreement or the services to be provided by
Executive hereunder, the Company will promptly pay or (at Executive's option)
reimburse Executive for the cost to prepare and file all such U.S. (including
any applicable state) and foreign tax returns.

                        (d)        Business Expenses.  The Company will promptly
pay or (at Executive's option) reimburse Executive for all reasonable business
expenses incurred by Executive in carrying out Executive's duties under this
Agreement.

            3.         Other Payments.

                        (a)        Relocation.  The Company will promptly pay or
(at Executive's option) reimburse Executive for all reasonable expenses for the
relocation of Executive and his immediate family (consisting of his spouse or
partner and any dependent children) from the Residence to Moscow, Russia,
including business-class airfare, the costs of shipping household effects to
Moscow, Russia (or, at Executive's option, a one-time allowance of €10,000.00 in
lieu of such costs of shipping household effects), the costs of storing
unshipped items in the city of the Residence, and living expenses (including
hotel, car rental, and meals) for Executive and his immediate family until they
have relocated to housing arranged for them in Moscow, Russia in accordance with
Section 3(b).  In addition, the Company will promptly pay or (at Executive's
option) reimburse Executive for all expenses for visas, work permits, and all
other governmental approvals and/or permits that are necessary or appropriate in
connection with such relocation and the services to be provided by Executive
hereunder, whether such expenses are incurred before, on or after the date
hereof.

                        (b)        Housing.  During the Term, the Company
(A) will provide Executive with an apartment, which will be of a size and
location, and will have characteristics and amenities, comparable to housing
provided to other senior executives of the Company, if applicable, and at least
comparable to housing customarily provided to the chief executive officer of
other companies doing business in Russia, and (B) will promptly pay or (at
Executive's option) reimburse Executive for all expenses related to such
housing, including gas, electricity, water and other utilities, sewer, garbage,
insurance, maintenance and security.

                        (c)        Document Preparation Expenses.  The Company
will promptly pay or (at Executive's option) reimburse Executive for all
reasonable attorneys' and accountants' fees and related expenses incurred by
Executive in connection with the preparation and execution of this Agreement and
the Option Agreement.

            4.         Termination.  Executive's employment hereunder will
terminate on the following terms and conditions:

                        (a)        Death.  If Executive dies during the Term:

                        (i)         within 15 days after the date of death,
Executive's base annual salary will be paid through and including the date of
death,

                        (ii)        within 15 days after the date of death,
Executive's estate will be paid an amount equal to the greater of (A) six months
of Executive's base annual salary and (B) eighteen months of Executive's base
annual salary minus the aggregate amount of base annual salary paid to Executive
from the Effective Date through and including the date of death,

                        (iii)       within 15 days after the date of death,
Executive's estate will be paid for Executive's earned but unused vacation days
under Section 2(c)(iii) ("Sick Leave and Vacation"), in accordance with the
Company's established policies applicable to other senior executives of the
Company and at least comparable to those customarily provided to the chief
executive officer of other companies doing business in Russia,

                        (iv)       the Company will promptly pay or (at
Executive's estate's option) reimburse Executive's estate for all reasonable
expenses for the relocation of Executive's immediate family (consisting of his
spouse or partner and any dependent children) from Moscow, Russia, to the
Residence, including business-class airfare, the costs of shipping household
effects to the Residence, and living expenses (including hotel, car rental, and
meals) for Executive's immediate family until they have relocated to the
Residence, and thereafter the benefits under Section 3(b) ("Housing") will
terminate,

                        (v)        the benefits under Sections 2(c)(i) ("Benefit
Plans") and 2(c)(ii) ("Family Coverage") will continue with respect to
Executive's immediate family through the eighteenth month following the
Effective Date,

                        (vi)       the benefits under Section 2(c)(vi) ("Tax
Return Preparation and Filing") will continue with respect to Executive's
immediate family as long as necessary in accordance with the terms of such
Section, and

                        (vii)      the benefits under Sections 2(c)(iv)
("Airfare") and 2(c)(v) ("Automobile") will terminate on the date of death.

                        (b)        Disability.  If Executive becomes disabled
during the Term:

                        (i)         the Company may terminate Executive's
employment 30 days after receipt by Executive or his duly appointed legal
representative of a notice of termination,

                        (ii)        Executive's base annual salary will be paid
through such date of termination,

                        (iii)       on such date of termination Executive or his
duly appointed legal representative will be paid an amount equal to the greater
of (A) six months of Executive's base annual salary and (B) eighteen months of
Executive's base annual salary minus the aggregate amount of base annual salary
paid to Executive from the Effective Date through and including such date of
termination,

                        (iv)       on such date of termination Executive or his
duly appointed legal representative will be paid for Executive's earned but
unused vacation days under Section 2(c)(iii) ("Sick Leave and Vacation"), in
accordance with the Company's established policies applicable to other senior
executives of the Company and at least comparable to those customarily provided
to the chief executive officer of other companies doing business in Russia,

                        (v)        the Company will promptly pay or (at
Executive's or his duly appointed legal representative's option) reimburse
Executive or his duly appointed legal representative for all reasonable expenses
for the relocation of Executive and his immediate family (consisting of his
spouse or partner and any dependent children) from Moscow, Russia, to the
Residence, including business-class airfare, the costs of shipping household
effects to the Residence, and living expenses (including hotel, car rental, and
meals) for Executive and his immediate family until they have relocated to the
Residence, and thereafter the benefits under Section 3(b) ("Housing") will
terminate,

                        (v)        the benefits under Sections 2(c)(i) ("Benefit
Plans") and 2(c)(ii) ("Family Coverage") will continue through the eighteenth
month following the Effective Date,

                        (vi)       the benefits under Section 2(c)(vi) ("Tax
Return Preparation and Filing") will continue as long as necessary in accordance
with the terms of such Section, and

                        (vii)      the benefits under Sections 2(c)(iv)
("Airfare") and 2(c)(v) ("Automobile") will terminate on such date of
termination.

For purposes of this Section 4(b), Executive will be considered "disabled" if he
is unable to effectively perform his duties hereunder by reason of any medically
determinable physical or mental impairment that can be expected to result in
death within 12 months or that has lasted or can be expected to last for a
continuous period of not less than six months.

                        (c)        Termination For Cause.  The Company may
immediately terminate Executive's employment for "Cause" by giving written
notice thereof to Executive, and in such event Executive's base annual salary
will be paid through such date of termination, and thereafter Executive's rights
under this Agreement will cease and no further payments hereunder will be made,
except for Executive's rights under Sections 2(d) and 3(c) with respect to
unreimbursed fees and expenses incurred by Executive prior to such date of
termination, which the Company will reimburse Executive for within 15 days after
such date of termination.  For purposes of this Agreement, any one or more of
the following events will constitute "Cause":

                        (i)         Executive's conviction of (or pleading nolo
contendere or equivalent) to a felony or serious misdemeanor or the equivalent
under the laws of another jurisdiction;

                        (ii)        Executive's willful misconduct, gross
negligence, or perpetration of or participation in a fraud or the equivalent
under the laws of another jurisdiction, where such acts are materially injurious
to the Company or any of its subsidiaries; or

                        (iii)       Executive's continuous nonfeasance with
regard to his duties, after notice, an opportunity for Executive to appear
before the Board, and a reasonable opportunity for Executive to perform.

                        (d)        Termination Without Cause.  The Company may
terminate Executive's employment without Cause by delivering to Executive
written notice of termination three months prior to the date of termination or,
if such termination is to occur within the first 12 months after the Effective
Date, six months prior to the date of termination.

                        (i)         If Executive's employment is terminated
without Cause:

                        (A)       Executive's base annual salary will be paid
through such date of termination,

                        (B)       on such date of termination Executive will be
paid for any earned but unused vacation days under Section 2(c)(iii) ("Sick
Leave and Vacation"), in accordance with the Company's established policies
applicable to other senior executives of the Company and at least comparable to
those customarily provided to the chief executive officer of other companies
doing business in Russia,

                        (C)       the Company will promptly pay or (at
Executive's option) reimburse Executive for all reasonable expenses for the
relocation of Executive and his immediate family (consisting of his spouse or
partner and any dependent children) from Moscow, Russia, to the Residence,
including business-class airfare, the costs of shipping household effects to the
Residence, and living expenses (including hotel, car rental, and meals) for
Executive and his immediate family until they have relocated to the Residence,
and thereafter the benefits under Section 3(b) ("Housing") will terminate,

                        (D)       Executive's benefits under Sections 2(c)(i)
("Benefit Plans") and 2(c)(ii) ("Family Coverage") will continue through the
eighteenth month following the Effective Date,

                        (E)       Executive's benefits under Section 2(c)(vi)
("Tax Return Preparation and Filing") will continue as long as necessary in
accordance with the terms of such Section, and

                        (F)       Executive's benefits under Sections 2(c)(iv)
("Airfare") and 2(c)(v) ("Automobile") will terminate on such date of
termination.

                        (ii)        In addition to the provisions of
Section 4(c)(i), if Executive's employment is terminated without Cause and the
date of termination is before the first anniversary of the Effective Date, on
such date of termination Executive will be paid an amount equal to eighteen
months of Executive's base annual salary minus the aggregate amount of base
annual salary paid to Executive from the Effective Date through and including
such date of termination.

                        (iii)       In addition to the provisions of
Section 4(c)(i), if Executive's employment is terminated without Cause and the
date of termination is on or after the first anniversary of the Effective Date,
on such date of termination Executive will be paid an amount equal to the
greater of (A) six months of Executive's base annual salary and (B) eighteen
months of Executive's base annual salary minus the aggregate amount of base
annual salary paid to Executive from the Effective Date through and including
such date of termination.

                        (e)        Termination of Employment by Executive for
Good Reason.  Executive may terminate his employment for Good Reason by
delivering written notice to the Company 30 days prior to the date of
termination, and in such event his employment termination will be treated as
termination by the Company without Cause under Section 4(d).  For purposes of
this Agreement, "Good Reason" means:

                        (i)         a material diminution of Executive's titles,
offices, positions or authority, excluding for this purpose an action not taken
in bad faith and that is remedied within thirty days after receipt of written
notice thereof given by Executive to the Company;

                        (ii)        the assignment to Executive of any duties
materially inconsistent with Executive's position as Chief Executive Officer of
the Company and Chairman of the Managing Board of ComCor-TV, excluding for this
purpose an action not taken in bad faith and that is remedied within thirty days
after receipt of written notice thereof given by Executive to the Company;

                        (iii)       the failure by the Company to timely make
any payment due hereunder or to comply with any of the material provisions of
this Agreement, other than a failure not occurring in bad faith and that is
remedied within thirty days after receipt of written notice thereof given by
Executive to the Company; or

                        (iv)       the occurrence of a Change of Control.  For
purposes of this Agreement, a "Change of Control" will be deemed to have
occurred if (A) an individual, entity or group, as defined by Sections 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, that does not now
beneficially own shares representing more than 50% of the Company's or
ComCor-TV's outstanding share voting power (other than the Columbus Nova entity
that on the date hereof owns shares in the Company, or an affiliate of such
Columbus Nova entity) acquires beneficially shares representing more than 50% of
the outstanding share voting power of the Company or ComCor-TV, respectively; or
(B) a merger, acquisition or sale of all or substantially all of the assets of
the Company or ComCor-TV occurs, in which an individual, entity or group, as
defined by Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
that does not now beneficially own shares representing more than 50% of the
Company's or ComCor-TV's outstanding share voting power (other than the Columbus
Nova entity that on the date hereof owns shares in the Company, or an affiliate
of such Columbus Nova entity) receives beneficially shares representing more
than 50% of the outstanding share voting power of the surviving, successor or
acquiring company's common equity.

                        (f)         Resignation By Executive Without Good
Reason.  Even in the absence of Good Reason, Executive may resign from his
employment with the Company at any time, and in such event Executive's base
annual salary will be paid through the effective date of such resignation, and
thereafter Executive's rights under this Agreement will cease and no further
payments hereunder will be made, except for Executive's rights under
Sections 2(d) and 3(c) with respect to unreimbursed fees and expenses incurred
by Executive prior to the effective date of such resignation, which the Company
will reimburse Executive for within 15 days after the effective date of such
resignation.

            5.         Russian Taxes.  Any and all amounts payable to, or
benefits of, Executive, his immediate family, his estate and/or his duly
appointed legal representative, as applicable, under this Agreement (including
without limitation pursuant to Sections 2, 3, 4 and/or 9) will be net of any
taxes, social security contributions and other payments required by governmental
authorities in Russia in respect thereof or arising from or relating to this
Agreement or the services to be provided by Executive hereunder (collectively,
"Russian Taxes"), and such benefits will be provided, and such amounts will be
paid, without any diminishment as a result of any applicable Russian Taxes, and
the Company will bear full responsibility for, and will timely pay, all
applicable Russian Taxes.

            6.         Confidentiality.

                        (a)        Nondisclosure and Nonuse of Confidential
Information.  Executive will not disclose or use at any time, either during his
employment with the Company or thereafter, any Confidential Information (as
defined below) of which Executive is or becomes aware, whether or not such
information is developed by him, except as required by applicable law and except
to the extent that such disclosure or use is directly related to and required by
Executive's performance of duties assigned to Executive by the Board.  Executive
will take all appropriate steps to safeguard Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft.  For purposes
of this Agreement, "Confidential Information" means information that is not
generally known to the public and that is developed by the Company or ComCor-TV
in connection with their businesses, including (i) products or services,
(ii) costs and pricing structures, (iii) designs, (iv) analysis, (v) drawings,
photographs and reports, (vi) computer software, including operating systems,
applications and program listings, (vii) flow charts, manuals and documentation,
(viii) data bases, (ix) accounting and business methods, (x) inventions,
devices, new developments, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice, (xi) customer and client
information (including customer or client lists), (xii) copyrightable works,
(xiv) all technology and trade secrets, and (xv) business plans and financial
models.  Confidential Information does not include any information that has been
published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information.  Information will not be
deemed to have been published merely because individual portions of the
information have been separately published, but only if all material features
constituting such information have been published in combination.

                        (b)        Delivery or Destruction of Materials upon
Termination of Employment.  As requested by the Board from time to time, and
upon the termination of Executive's employment hereunder for any reason, either:

                        (i)         Executive will promptly deliver to the
Board, or

                        (ii)        at Executive's request, which will not be
unreasonably denied by the Board, Executive will destroy,

all copies and embodiments, in whatever form, of all Confidential Information in
Executive's possession or within his control, irrespective of the location or
form of such material and, if requested by the Board, will provide the Board
with written confirmation that all such materials have been delivered to the
Board or destroyed, as applicable.

            7.         Full Settlement.  Executive will not be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement.  The Company
agrees, to the fullest extent permitted by law, to promptly pay or (at
Executive's option) reimburse Executive for all legal fees and expenses that
Executive may reasonably incur as a result of any contest by the Company or
Executive of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by Executive about the amount of any payment pursuant
to this Agreement), but only if Executive is successful on the merits of any
such contest.

            8.         Notices.  All communications, requests, consents and
other notices provided for in this Agreement must be in writing and must be
delivered personally, telecopied (if receipt is confirmed by the recipient), or
sent by internationally recognized overnight delivery service to the parties at
the following addresses (or to such other person or address for a party as
specified by such party by like notice) (notice will be deemed given upon
receipt, if delivered personally, by overnight delivery service or by telecopy):

                        (

(a)        If to the Company:

 

                                    Moscow CableCom Corp.
                                    405 Park Avenue
                                    Suite 1203
                                    New York, New York 10022
                                    Attn:  Oliver R. Grace, Jr.

 

                        (b)            If to Executive:

 

                                    Moscow CableCom Corp.
                                    405 Park Avenue
                                    Suite 1203
                                    New York, New York 10022
                                     Attn:  Mr. Warren Mobley

            9.         Dispute Resolution.  Any dispute between the parties
hereto arising out of or related to this Agreement, the Options or the Option
Agreement will be finally settled through binding arbitration under the National
Rules for the Resolution of Employment Disputes (the "Rules") of the American
Arbitration Association.  The arbitration will be heard by a single arbitrator,
who will be knowledgeable of the cable and telecommunications industry.  The
parties will use reasonable efforts to agree upon an arbitrator within 30 days
after commencement of the arbitration.  If the parties are unable to agree, the
arbitrator will be appointed as provided under the Rules.  The arbitration will
be conducted in the English language and will be seated in London, England.  Any
court of competent jurisdiction may enter final judgment on the arbitrator's
award.

            10.       Governing Law.  This Agreement and all matters and issues
collateral thereto will be governed by and construed in accordance with the laws
of the State of New York, U.S.A., without regard to principles governing
conflicts of law.  Each party hereto, to the fullest extent permitted by the
laws of Russia, waives any and all rights that it may have under the laws of
Russia that might be inconsistent with the terms of this Agreement and, to the
extent such rights cannot be validly waived, each party hereto will exercise
such rights only to the extent consistent with this Agreement.

            11.       Waiver.  Any party may waive compliance by another with
any of the provisions of this Agreement, but any such waiver must be in
writing.  No failure or delay by any party hereto in exercising any right, power
or privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof or the exercise of any other right, power or
privilege.  No waiver of any provision hereof will be construed as a waiver of
any other provision or as a subsequent waiver of the same provision.

            12.       Severability.  If any provision of this Agreement is
deemed invalid or unenforceable by the laws of the jurisdiction wherein it is to
be enforced, such provision will be considered divisible and such provision will
be deemed immediately amended and reformed to include only such portion thereof
as is enforceable by the court or other body having jurisdiction of this
Agreement; and the parties agree that such provision, as so amended and
reformed, will be valid and binding as though the invalid or unenforceable
portion had not been included herein.

            13.       Assignment.  Neither the Company nor Executive may assign
any of their respective rights or delegate any of their respective obligations
under this Agreement without the prior written consent of the other party
hereto.  This Agreement will be binding upon and inure to the benefit of the
parties and their respective legal representatives, heirs, and permitted
successors and assigns.

            14.       Entire Agreement.  This Agreement sets forth the entire
agreement and understanding of the parties with respect to the subject matter of
this Agreement, and supersedes all prior understandings, agreements or
representations by the parties, written or oral, that relate to the subject
matter of this Agreement.

            15.       No Benefit to Others.  The representations, warranties,
covenants, and agreements contained in this Agreement are for the sole benefit
of the parties hereto and their respective successors and assigns, and they will
not be construed as conferring and are not intended to confer any rights on any
other person.

            16.       Amendments.  No provision of this Agreement may be amended
except by an instrument in writing signed by all of the parties hereto.

            17.       Headings.  The section headings of this Agreement are for
reference purposes only and are not to be given effect in the construction or
interpretation of this Agreement.

            18.       Interpretation.  As used in this Agreement, except as
otherwise indicated herein or as the context may otherwise require: (a) the
words "include," "includes," and "including" are deemed to be followed by
"without limitation" whether or not they are in fact followed by such words or
words of like import; (b) the words "hereof," "herein," "hereunder," and
comparable terms refer to the entirety of this Agreement, and not to any
particular section or other subdivision hereof; (c) any pronoun will include the
corresponding masculine, feminine, and neuter forms; (d) the singular includes
the plural and vice versa; (e) references to any agreement or other document are
to such agreement or document as amended and supplemented from time to time;
(f) references to any statute or regulation are to it as amended and
supplemented from time to time, and to any corresponding provisions of successor
statutes or regulations; and (vii) references to "Section," or another
subdivision are to a section or subdivision hereof.

            19.       Rules of Construction.  The parties hereto agree that they
have been represented by counsel during the negotiation, preparation, and
execution of this Agreement and, therefore, waive the application of any law or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

            20.       Counterparts.  This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered will be an original, but all such counterparts will together
constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]


            IN WITNESS WHEREOF, the Company and Executive, intending to be
legally bound, have executed this Agreement on the day and year above first
written.

                                                                        THE
COMPANY:

                                                                        Moscow
CableCom Corp.

                                                                        a
Delaware corporation

                                                                       
By:       __/s/ Andrew M. O'Shea__________

                                                                        Name:
__Andrew M. O'Shea____________

                                                                        Title:
    ___Chief Financial Officer________

                                                                       
EXECUTIVE:

                                                                        _/s/
Warren Mobley____________________

                                                                        Warren
Mobley